UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36168 ARC LOGISTICS PARTNERS LP (Exact Name of Registrant as Specified in Its Charter) Delaware 36-4767846 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 725 Fifth Avenue, 19th Floor New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212)993-1290 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common units representing limited partner interests New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐No☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes☐No☑ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☑No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☑ Non-acceleratedfiler ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes☐No☑ As of June30, 2016, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of common units held by non-affiliates was approximately $170,466,296, based upon a closing price of $13.00 per common unit as reported on the New York Stock Exchange on such date. As of March6, 2017, there were 19,477,021 common units outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. TABLE OF CONTENTS Page CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 GLOSSARY OF TERMS 2 PartI Item1. Business 4 Item1A. Risk Factors 19 Item1B. Unresolved Staff Comments 41 Item 2. Properties 41 Item 3. Legal Proceedings 41 Item 4. Mine Safety Disclosures 41 PartII Item 5. Market for Registrant’s Common Units, Related Unitholder Matters and Issuer Purchases of Equity Securities 42 Item 6. Selected Financial Data 44 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 65 Item 8. Financial Statements and Supplementary Data 65 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 65 Item 9A. Controls and Procedures 65 Item 9B. Other Information 66 PartIII Item 10. Directors, Executive Officers and Corporate Governance 66 Item 11. Executive Compensation 72 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Unitholder Matters 78 Item 13. Certain Relationships and Related Transactions, and Director Independence 79 Item 14. Principal Accounting Fees and Services 83 PartIV Item 15. Exhibits, Financial Statement Schedules 85 Item 16. 10-K Summary 85 SIGNATURES 86 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements and information in this Annual Report on Form 10-K may constitute “forward-looking statements.” The words “believe,” “expect,” “anticipate,” “plan,” “intend,” “foresee,” “should,” “would,” “could” or other similar expressions are intended to identify forward-looking statements, which are generally not historical in nature. These forward-looking statements are based on our current expectations and beliefs concerning future developments and their potential effect on us. While management believes that these forward-looking statements are reasonable as and when made, there can be no assurance that future developments affecting us will be those that we anticipate. All comments concerning our expectations for future revenues and operating results are based on our forecasts for our existing operations and do not include the potential impact of any future acquisitions. Our forward-looking statements involve significant risks and uncertainties (some of which are beyond our control) and assumptions that could cause actual results to differ materially from our historical experience and our present expectations or projections. Known material factors that could cause our actual results to differ from those in the forward-looking statements are those described in Part I, Item1A. “Risk Factors.” Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. We undertake no obligation to publicly update or revise any forward-looking statements after the date they are made, whether as a result of new information, future events or otherwise. 1 GLOSSARY OF TERMS Adjusted EBITDA:Represents net income before interest expense, income taxes and depreciation and amortization expense, as further adjusted for other non-cash charges and other charges that are not reflective of our ongoing operations. Adjusted EBITDA is not a presentation made in accordance with GAAP. Please see the reconciliation of Adjusted EBITDA to net income in Part II, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Overview of Our Results of Operations—Adjusted EBITDA.” ancillary services fees:Fees associated with ancillary services, such heating, blending, lab inspection services, sampling and mixing associated with our customers’ products that are stored in our tanks. asphalts and industrial products: Category of petroleum products and liquids that includes various grades of asphalts, methanol, crude tall oil, black liquor soap and other related products. barrel or bbl:One barrel of petroleum products equals 42 U.S. gallons. bcf/d:One billion cubic feet per day (generally used as a measure of natural gas quantities). bpd:One barrel per day. crude tall oil:A by-product of paper pulp processing and derived from coniferous wood used for a component of adhesives, rubbers and inks, and as an emulsifier. distillate:A liquid petroleum product used as an energy source which includes distillate fuel oil (No.1, No.2, No. 3 and No. 4). Distributable Cash Flow:Represents Adjusted EBITDA less (i)cash interest expense paid; (ii)cash income taxes paid; (iii)maintenance capital expenditures paid; and (iv)equity earnings from the LNG Interest; plus (v)cash distributions from the LNG Interest. Distributable Cash Flow is not a presentation made in accordance with GAAP. Please see the reconciliation of Distributable Cash Flow to cash flows from operating activities in Part II, Item7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Overview of Our Results of Operations—Distributable Cash Flow.” expansion capital expenditures:Capital expenditures that we expect will increase our operating capacity or operating income over the long term. Examples of expansion capital expenditures include the acquisition of equipment or the construction, development or acquisition of additional storage, terminalling or pipeline capacity to the extent such capital expenditures are expected to increase our long-term operating capacity or operating income. fuel oil:A liquid petroleum product used as an energy source which includes residual fuel oil (No. 5 and No.6). GAAP:Generally accepted accounting principles in the United States. JOBS Act:Jumpstart Our Business Startups Act. LNG: Liquefied natural gas. maintenance capital expenditures:Capital expenditures made to maintain our long-term operating capacity or operating income. Examples of maintenance capital expenditures include expenditures to repair, refurbish and replace storage, terminalling and pipeline infrastructure, to maintain equipment reliability, integrity and safety and to comply with environmental laws and regulations to the extent such expenditures are made to maintain our long-term operating capacity or operating income. mbpd:One thousand barrels per day. M3:Cubic meters (generally used as a measure of liquefied natural gas quantities). methanol:A light, volatile, colorless liquid used as, among other things, a solvent, a feedstock for derivative chemicals, fuel and antifreeze. NYSE: New York Stock Exchange. 2 PCAOB:Public Company Accounting Oversight Board. SEC:U.S. Securities and Exchange Commission. storage and throughput services fees:Fees paid by our customers to reserve tank storage, throughput and transloading capacity at our facilities and to compensate us for the receipt, storage, throughput and transloading of crude oil and petroleum products. transloading: The transfer of goods or products from one mode of transportation to another (e.g., from railcar to truck). 3 Unless the context clearly indicates otherwise, references in this Annual Report on Form 10-K to “Arc Logistics,” the “Partnership,” “we,” “our,” “us” or similar terms refer to Arc Logistics Partners LP and its subsidiaries. References to our “General Partner” refer to Arc Logistics GP LLC, the general partner of Arc Logistics. References to our “Sponsor” or “Lightfoot” refer to Lightfoot Capital Partners, LP and its general partner, Lightfoot Capital Partners GP LLC. References to “Center Oil” refer to GP&W, Inc., d.b.a. Center Oil, and affiliates, including Center Terminal Company-Cleveland, which contributed its limited partner interests in Arc Terminals LP, predecessor to Arc Logistics, to the Partnership upon the consummation of the IPO. References to “Gulf LNG Holdings” refer to Gulf LNG Holdings Group, LLC and its subsidiaries, which own a liquefied natural gas regasification and storage facility in Pascagoula, MS, which is referred to herein as the “LNG Facility.” The Partnership owns a 10.3% limited liability company interest in Gulf LNG Holdings, which is referred to herein as the “LNG Interest.” PART I ITEM 1. BUSINESS Overview We are a fee-based, growth-oriented Delaware limited partnership formed by our Sponsor to own, operate, develop and acquire a diversified portfolio of complementary energy logistics assets. We are principally engaged in the terminalling, storage, throughput and transloading of crude oil and petroleum products. We are focused on growing our business through the optimization, organic development and acquisition of terminalling, storage, rail, pipeline and other energy logistics assets. Our primary business objective is to generate stable cash flows that enable us to pay quarterly cash distributions to unitholders and, over time, increase quarterly cash distributions. We intend to achieve this objective by evaluating long-term infrastructure needs in the areas we serve and by growing our network of energy logistics assets through expansion of existing facilities, constructing new facilities in existing or new markets and completing strategic acquisitions. Our cash flows are primarily generated by fee-based terminalling, storage, throughput and transloading services that we perform under multi-year contracts. We generate revenues by providing the following fee-based services to our customers: • Storage and Throughput Services Fees.We generate revenues from customers who reserve storage, throughput and transloading capacity at our facilities.Our service agreements typically allow us to charge customers a number of activity fees, including for the receipt, storage, throughput and transloading of crude oil and petroleum products. Many of our service agreements contain take-or-pay provisions whereby we generate revenue regardless of customers’ use of the facility. We characterize our storage and throughput services fees into two categories: o Minimum Storage and Throughput Services Fees: Minimum monthly fees charged to our customers for the right to use of dedicated storage, throughput, and transloading capacity. Our customers are required to pay these fees irrespective of the use of their contractual capacity. In the event a customer’s monthly activity exceeds its dedicated capacity our service agreements include provisions to charge excess throughput fees. Any handling fees in excess of the minimum storage and throughput services fees are reflected in the excess throughput and handling fees. o Excess Throughput and Handling Fees: Fees charged to customers for the use of storage, throughput and transloading capacity used in excess of their minimum reserved storage, throughput and transloading capacity. These fees are charged to our customers based on their actual monthly activity levels. In addition, our service agreements typically include handling services fees which include additive injection fees, ethanol blending fees, biodiesel blending fees and fees for the receipt and delivery of product through rail, marine or truck infrastructure. Storage and throughput services fees accounted for approximately 95%, 92% and 86% of our revenue for the years ended December31, 2016, 2015 and 2014, respectively. • Ancillary Services Fees. We generate revenues from ancillary services, such as heating, blending and mixing associated with our customers’ activity. The revenues we generate from ancillary services vary based upon customers’ needs and activity levels. Ancillary services fees accounted for approximately 5%, 8% and 14% of our revenue for the years ended December31, 2016, 2015 and 2014, respectively. We believe that the high percentage of take-or-pay storage and throughput services fees generated from a diverse portfolio of multi-year contracts, coupled with minimal exposure to commodity price fluctuations, creates stable cash flow and lessens the exposure to market factors including supply and demand volatility. 4 We also receive cash distributions from the LNG Interest, which we account for using equity method accounting. These distributions are supported by two multi-year, firm reservation charge terminal use agreements with several integrated, multi-national oil and gas companies for all of the capacity of the LNG Facility that began commercial operation in October 2011. As of December31, 2016, the remaining term of each of these terminal use agreements is approximately 15 years.
